Case 2:13-cv-14695-MFL-LJM ECF No. 258 filed 08/23/19      PageID.11538    Page 1 of 3



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


                                               )
                                               )
  OMAR RASHAD POUNCY,                          )
                                               ) Case No. 2:13-cv-14695
                  Petitioner,                  )
                                               )
        v.
                                               ) Hon. Matthew F. Leitman
  CARMEN D. PALMER,                            )
                                               )
                  Respondent.                  )
                                               )
                                               )
                                               )


  OMAR POUNCY’S ASSENTED-TO MOTION FOR ENLARGEMENT OF
  TIME TO FILE PETITIONER’S REPLY TO THE STATE’S RESPONSE
  TO MOTION FOR A SCHEDULING ORDER WITH RESPECT TO THE
                 STATE’S MOTION TO DISMISS
        Ropes & Gray’s deadline to file the Reply to the State’s Response to the

 motion for a scheduling order with respect to the State’s motion to dismiss (ECF No.

 254) under the current briefing schedule is Friday, August 23. Upon the Court’s

 scheduling of a telephonic conference for August 28, Ropes & Gray determined that

 it would forego filing its Reply, as the telephonic conference provided sufficient

 opportunity to state its position on behalf of Pouncy. Now that the conference has

 been postponed, we would like the opportunity to file a Reply. The State has

 assented to this motion. Accordingly, Ropes & Gray respectfully requests an


                                          1
Case 2:13-cv-14695-MFL-LJM ECF No. 258 filed 08/23/19   PageID.11539    Page 2 of 3



 enlargement of time to file Pouncy’s Reply to the State’s Response (ECF No. 254)

 no later than Monday, August 26.



                                            Respectfully submitted,
      DATED:     August 23, 2019
                                            /s/ Aaron M. Katz
                                            Aaron M. Katz
                                            ROPES & GRAY LLP
                                            800 Boylston Street
                                            Boston, MA 02199
                                            Telephone: (617) 951-7000
                                            Aaron.Katz@ropesgray.com


                                            /s/ David L. Moffitt
                                            David L. Moffitt (P30716)
                                            DAVID L. MOFFITT &
                                            ASSOCIATES
                                            30800 Telegraph Road, Suite 1705
                                            Bingham Farms, MI 48025
                                            Telephone: (248) 644-0880
                                            dlmoffittassoc@ameritech.net




                                        2
Case 2:13-cv-14695-MFL-LJM ECF No. 258 filed 08/23/19       PageID.11540     Page 3 of 3



  CERTIFICATE OF SERVICE AND LOCAL RULE 7.1 CERTIFICATION
       I, Aaron M. Katz, hereby certify that on August 23, 2019, I electronically filed

 the foregoing papers with the Clerk of the Court using the ECF system which will

 send notification of such filing to the following:

              David Porter
              Assistant Attorney General
              Attorney for Respondent
              Criminal Appellate Division
              P.O. Box 30217
              Lansing, MI 48909
              (517) 335-7650
              porterd@michigan.gov

       I further certify that I conferred with Mr. Porter with respect to this motion,

 and Mr. Porter assented.



                                                Respectfully submitted,

 DATED:       August 23, 2019

                                                /s/ Aaron M. Katz
                                                Aaron M. Katz

                                                ROPES & GRAY LLP
                                                800 Boylston Street
                                                Boston, MA 02199
                                                Telephone: (617) 951-7000
                                                Aaron.Katz@ropesgray.com




                                            3
